[Cite as State v. Weston, 2014-Ohio-4252.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                )
                                              )   CASE NO. 12 MA 122
        PLAINTIFF-APPELLEE,                   )
                                              )
        - VS -                                )         OPINION
                                              )
DORETHA WESTON,                               )
                                              )
        DEFENDANT-APPELLANT.                  )


CHARACTER OF PROCEEDINGS:                         Criminal Appeal from Youngstown
                                                  Municipal Court, Case Nos.
                                                  11CRB941; 12CRB509; 12TRD735.


JUDGMENT:                                         Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                           Attorney Martin Hume
                                                  City Law Director
                                                  26 S. Phelps Street
                                                  Youngstown, OH 44503

For Defendant-Appellant:                          Attorney Rhys Cartwright-Jones
                                                  42 N. Phelps Street
                                                  Youngstown, OH 44503




JUDGES:
Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Joseph J. Vukovich


                                                  Dated: September 24, 2014
[Cite as State v. Weston, 2014-Ohio-4252.]
DeGenaro, P.J.
        {¶1} Defendant-Appellant, Doretha Weston, appeals the August 30, 2012
judgment convicting her of obstructing official business and driving under suspension and
sentencing her accordingly. On appeal, Weston asserts that the trial court erred by
overruling her motion to dismiss for vindictive prosecution and argues that certain
comments made by the prosecutor during closing arguments constitute plain error.
        {¶2} Weston's arguments are meritless. A presumption of vindictive prosecution
was not established; the prosecutor exercised his discretion to file misdemeanor driving
under suspension and resisting arrest charges against Weston, which she was subject to
from the outset. And while some of the prosecutor's comments during closing were
improper, they did not rise to the level of plain error. Accordingly, the judgment of the trial
court is affirmed.
                                  Facts and Procedural History
        {¶3} On March 30, 2011, Weston and her friend Desiree Johnson were arrested
following a traffic stop by two officers working undercover; Weston was the driver of the
vehicle and Johnson the passenger. As a result of incidents relating to that stop, on March
31, 2011, Weston was charged with felony obstructing official business, R.C. 2921.31(A) &
(B), resisting arrest, R.C. 2921.33(A), and driving under suspension, Y.C.O. 335.07(A) both
misdemeanors, and a turn signal violation, Y.C.O. 331.14.1
        {¶4} On April 8, 2011, Weston and Johnson appeared in the Youngstown
Municipal Court with counsel and waived their right to a preliminary hearing on the felony
counts and consented to have their cases being bound over to the Mahoning County Grand
Jury and the State agreed to dismiss the misdemeanor charges without prejudice. A review
of the trial court docket reveals that, although a filing entitled Rule 11 Agreement was filed
for both Weston and Johnson, the content suggests that they were mere dismissal
entries. Both are standardized computer forms used by the trial court with fields for case
specific information. It is noteworthy that neither filing contains the information typically
found in a Rule 11 plea agreement, i.e., the original and amended charges, the original




1
 Johnson was charged with two counts of assault on a peace officer, R.C. 2903.13, and obstructing official
business, R.C. 2921.31(A) & (B), all felonies, and misdemeanor resisting arrest, R.C. 2921.33(A).
                                                                                                      -2-


and amended pleas, the potential penalties for the original and amended charges, and
the agreed or recommended sentence. There was very limited information.
        {¶5} In Johnson's case, the only specific fields that were filled in were as follows:
1) "I <> BEING BEFORE THIS COURT * * * " 2) "THE STATE
OF OHIO MOVES TO DISMISS THE FOLLOWING: W/O PREJUDICE <> ; and 3) the electronic signatures of Johnson, her attorney, the prosecutor,
and "RULE 11 DISMISSED W/O PREJUDICE JUDGE MILICH." In Weston's case, only
the second and third items were filled out identically to Johnson's, but for her and her
counsel's electronic signature.
        {¶6} On May 12, 2011, the grand jury declined to indict the felony charges; instead
indicting both Weston and Johnson with misdemeanor obstructing official business, R.C.
2921.31, and returning the cases to the Youngstown Municipal Court. Weston executed a
speedy trial waiver and filed a jury demand.
        {¶7} At some point during the proceedings, Weston and Johnson made an internal
affairs complaint against the arresting officers and filed a section 1983 civil rights action
against them in federal court alleging police brutality. Several investigations into the
incident by law enforcement ensued. Additionally, Weston and Johnson filed a motion
requesting an independent private investigator be commissioned, which the trial court
granted.
        {¶8} After the conclusion of multiple investigations, on March 15, 2012, the State
re-filed two charges against Weston; driving under suspension, Y.C.O. 335.072(A), and
resisting arrest, R.C. 2921.33(B), both misdemeanors, arising from the March 30, 2011
           2
incident.
        {¶9} On May 25, 2012, Weston and Johnson filed a joint motion seeking to
dismiss the new charges on the grounds of prosecutorial vindictiveness and/or a broken
plea bargain. In their joint motion, counsel alleged that the March 15, 2012 charges were
re-filed in retaliation for a §1983 federal civil rights suit filed by Johnson and Weston, which
alleged police brutality based upon the arrests for the instant offenses. However, the


2
 Charges were also re-filed against Johnson; two counts of assault, R.C. 2903.13, and resisting arrest, R.C.
2921.33, all misdemeanors, arising from the March 30, 2011 incident.
                                                                                                -3-


motion contained typographical errors concerning the date that suit was filed, among other
errors.
          {¶10} At the hearing, testimony from Youngstown Police Department Lieutenant
Brian Butler and City Law Director Anthony Farris revealed that a meeting was held with
Butler, Farris, then City Prosecutor Jay Macejko and others from the City Prosecutor's
Office to discuss the propriety of re-filing charges against the defendants.
          {¶11} Butler testified that he oversees the internal affairs department and that an
internal affairs complaint had been filed, was investigated, and the allegations were
determined to be unfounded. At some point, Butler became aware the defendants had
filed civil rights actions against the city, and had talked to individuals in the prosecutor's
office about the issue. In addition, it was revealed during later testimony by Farris that
Johnson had filed an earlier civil rights action against the city regarding police conduct
toward her son. Butler's testimony concerning the civil suits did not differentiate well
between these two lawsuits; it was more general in nature and did not specify the timing of
the suits in relation to the meeting of city officials. Butler further testified that the decision to
re-file charges was not a reaction to any civil lawsuit or to the fact that the defendants had
filed a jury demand in their criminal cases. Instead, he "absolutely" believed there was
probable cause to support the re-filed charges based upon his review of the case. He did
not know why it took 10 months from the time the grand jury returned the misdemeanor
charge to the time charges were re-filed.
          {¶12} Farris testified that during the meeting among city officials, Macejko appeared
reluctant to re-file the charges and was concerned doing so would "look bad." Farris
explained that there were concerns that "Macejko might have some animosity towards
[Lieutenant] Mercer," and that this animosity might have contributed to Macejko's resistance
to re-filing the charges. "There was clearly some sort of conflict that was present that had
led to the delay [in re-filing the charges.]" Farris said he had a discussion with Macejko
about re-filing the charges, but did not order the prosecutor's office to do so; ultimately that
decision was made by Macejko. Farris expressed his opinion that re-filing the charges was
appropriate and consistent with established policy and that when he was a prosecutor and
                                                                                           -4-


a charge was dismissed without prejudice it was done so with the understanding that the
charges might be re-filed at a later date.
       {¶13} Farris further testified that as law director he was aware that there was an
earlier civil action filed by Johnson regarding police conduct towards her son, as well as the
civil action filed regarding the Weston and Johnson arrest. Farris emphasized that the
charges were not re-filed in retaliation to the defendants' jury demand or their civil lawsuits.
He said that when he had the meeting with Macejko he was unaware that there was a
settlement conference coming up for one of the federal civil cases. Finally, he affirmed that
neither he, nor any prosecutor had a personal stake in the civil actions.
       {¶14} Michael Gollings, Johnson's counsel, testified that his understanding of the
agreement was that the misdemeanor charges had been dismissed without prejudice in
exchange for the defendants waiving their right to a preliminary hearing on the felony
counts. Gollings opined that it was unusual for charges to be re-filed after they had been
dismissed in such a manner, but conceded that a dismissal without prejudice means the
charges may be re-filed at a later date.
       {¶15} On June 5, 2012, the trial court overruled the motion to dismiss, and a joint
jury trial for Weston and Johnson commenced that day. The State filed a motion in
limine asking the court to disallow evidence of any mention of any civil lawsuits filed by
the defendants against the arresting officers and the City. In particular, the State did not
want the defendants to testify or reference the earlier encounter, internal affairs
complaint, and lawsuit involving Johnson's son Benji which was pending against the City
prior to the March 30, 2011 incident. The trial court overruled the motion, determining
that the evidence was admissible.
       {¶16} The State first called Darlene Jones, a supervisor at the Ohio Bureau of
Motor Vehicles, who testified that Weston's license was under suspension on the date of
the incident, and authenticated the BMV record of the suspension. Jones testified that
Weston knew her license was suspended at that time, because she signed a suspension
notice form on February 23, 2009, which was admitted into evidence. Moreover, during her
testimony later in the trial, Weston reluctantly acknowledged her signature, after first
asserting that Jones was lying.
                                                                                           -5-


       {¶17} Officer Patrick Mulligan testified that he and his partner Lieutenant Kevin
Mercer were working undercover for the street crimes unit at the time of the incident, and
not wearing uniforms or driving a marked police vehicle. After observing the vehicle turn
without signaling, they followed the car for a short distance and then initiated a traffic stop.
Mulligan identified Weston as the driver and Johnson as the passenger. Initially, Mulligan
had contact with Johnson and Mercer with Weston.               Mulligan asked Johnson for
identification and she initially denied having it. Mulligan asked again, " 'Do you have
identification on you at all?' " Johnson responded: "I don't have to give it to you." In the
meantime, Mercer was talking to Weston, who told him she did not have identification.
Mercer also asked Johnson for identification, apparently not realizing that Mulligan had
already requested it. When Weston heard Mercer's inquiry to Johnson she became irate,
saying " 'What do you need her I.D. for?' "
       {¶18} Mulligan testified that Mercer then asked Weston to get out of the vehicle but
she refused, grabbing onto the steering wheel, and then Mercer grabbed Weston's arm to
extract her from the vehicle "and that's when she stated 'I know my rights, I am not getting
out,' and then she locked herself tighter around the wheel." Mercer then extracted Weston
from the vehicle by pulling her out forcibly. Mulligan recounted that after Mercer pulled
Weston out of the vehicle, Weston went to the ground and started flailing her arms for
about 20 seconds to avoid being handcuffed. Mulligan, who had been dealing with
Johnson, went to assist Mercer by placing the handcuffs on Weston. Mercer stood Weston
up and walked her to the cruiser.
       {¶19} Mulligan testified that when he returned to Johnson, who was still in the car,
he saw she was making a call on her cell phone and he asked Johnson to get off of the
phone; however, she refused. Mulligan explained that allowing people to talk on cell
phones during traffic stops poses a safety risk for officers. Mulligan gave Johnson several
opportunities to get off of the phone, but she continued to refuse. Johnson began
screaming obscenities at Mulligan and he asked her to step out of the vehicle for the last
time, but she refused. Mulligan then attempted to take the phone from Johnson, but in the
process, his hand caught on her wig and knocked it off her head, along with the phone, into
                                                                                         -6-


the backseat. According to Mulligan, this angered Johnson and she got out of the car and
started swinging at him.
       {¶20} Mulligan was limited in his ability to restrain Johnson, who weighed 315
pounds according to the ambulance report admitted into evidence, because "I had recently
had a hernia surgery and I was out for one month. I returned to work on March 2nd. This
event occurred on March 30th. I was not fighting with somebody over 100 pounds more
than me risking injuring myself." Mulligan testified that Johnson struck him in the face two
times, after which Mercer came over to break up the scuffle and assist, but Johnson
continued to resist, punching both officers. They eventually got her to the ground by
Mulligan extending his leg to trip her, while Mercer hit Johnson in the stomach with his knee
to knock her down. Johnson continued to kick and punch while on the ground, and Mercer
struck Johnson twice in the neck area with his fist to finally subdue her. Mulligan stated
that Mercer used only the amount of force necessary to gain compliance, and that the level
of force used was appropriate based upon his training and experience. At that point,
Weston got out of the police vehicle to protest the officers' actions towards Johnson. While
Mercer went to detain Weston, Mulligan was able to place handcuffs on Johnson after he
threatened to use a taser on her.
       {¶21} Back-up officers arrived, one of whom got Johnson off of the ground and
placed her in his cruiser. During an inventory search of Weston's vehicle identification
cards for both women were found. A records search revealed that Weston was driving with
a suspended license and Johnson had an outstanding warrant.
       {¶22} Mulligan then identified photos that showed the parties following the incident.
Joint Exhibit 3 shows the injury to Mercer's face from the struggle with Johnson, specifically
there is a scratch mark on Mercer's right cheek, stretching from the top of his forehead to
the jawline; blood is drawn on parts of the wound. Joint Exhibits 4 and 5 show Johnson
after the struggle; Exhibit 5 shows that Johnson has a cut inside her lower lip; Exhibit 4
shows that the outside of her lower-left lip is swollen. She has no other visible injuries.
Joint Exhibit 6 shows an abrasion to Mulligan's nose from being hit by Johnson. Mulligan
testified that neither he nor Mercer had injuries to their faces before the incident with
Weston and Johnson. Joint Exhibit 7 is a photograph of Weston that was taken after back-
                                                                                          -7-


up had arrived, in which she is posing for the camera and smiling broadly, with no visible
injuries.
        {¶23} During the incident, one of the calls Johnson made was to 911, and the call
was played for the jury. Mulligan identified Johnson's voice on the tape, and where he told
her several times to get off of the phone and get out of the car. The tape was admitted into
evidence in addition to being played for the jury, but it is missing from the record on appeal,
and attempts by this court to locate it with the court reporter and counsel were
unsuccessful. As it is the appellant's burden to provide a complete record for review, this
court must presume the regularity of the proceedings. See App.R. 9(B); State v. Dumas,
7th Dist. No. 06 MA 36, 2008-Ohio-872, ¶14. Here this requires us to take as true
Mulligan's testimony about the contents of the 911 call.
        {¶24} Mercer was not called to testify. The State rested and Weston and Johnson
made Crim.R. 29 motions for acquittal, which were overruled by the trial court. The
defense presented the testimony of Johnson, Weston and Marietta Wilson, who lived
nearby and witnessed part of the incident.
        {¶25} Johnson testified that she was not feeling well that day and Weston took
her to play the lottery at a store near the Pennsylvania border. They returned to
Youngstown where they were followed by the undercover officers and subsequently
pulled over. Johnson said she immediately recognized the officers as being involved in
an earlier incident involving her son, Benji.
        {¶26} According to Johnson, Weston asked why they were being pulled over, and
Mercer explained she had failed to signal. She said Mercer told Weston to turn off the
car and then "he reached in there [and] started ripping her out by her head," eventually
getting her out of the car and slamming her to the ground multiple times. Johnson said
she was scared and called her mother and 911 and put both phones on speakerphone.
        {¶27} Johnson testified that Mulligan then asked her to get off of the phone and to
get out of the car, and she finally agreed to do so, but then Mulligan opened the door and
grabbed her by the hair, ripping her wig off in the process, forcibly pulling her out of the
car and damaging the seat belt. At this point, both officers began to hit her; Mercer
punched her in her mouth, causing it to bleed. Mercer continued to punch her while
                                                                                        -8-


Mulligan hit her in the back, and she was kneed in the stomach several times, ultimately
falling to the ground. Johnson claimed she never started swinging at the officers. After
the incident, more officers and an ambulance arrived; Johnson testified that Mercer
would not allow her to be taken to the hospital.
       {¶28} Johnson further testified that in 2009, Mulligan, Mercer, and another officer
were involved in an incident with her then twelve-year-old son. She explained that
Mulligan had a gun pointed at her son's head and performed a search where Mercer
"went down the crack of his butt to his groin and searched him." She said she attempted
to open an internal affairs investigation against the officers; however, nothing came of it.
       {¶29} On cross, Johnson agreed that the 911 recording made no mention of
Weston being slammed to the ground and that there was no screaming in the
background. Johnson was presented with the Rural Metro ambulance report—which she
acknowledged she signed—stating that she refused to be taken to a hospital. She also
admitted, without being asked, that she has driven without a license many times.
       {¶30} Weston testified that she drove Johnson to get lottery tickets and then
returned to Youngstown, and because Johnson was not feeling well, she planned to take
Johnson to the hospital, but was driving home first to retrieve a magazine when she was
pulled over. She had noticed a vehicle following her, and originally thought it was a taxi,
not an unmarked police vehicle. She maintained that she properly used her turn signal,
and was unaware of any issue with her driver's license on the date of the incident.
       {¶31} Weston continued that when she pulled over, Mercer told her she failed to
use her signal and asked for identification, and that she offered to provide other
identification because she did not have her driver's license with her. Mercer then told her
to turn off the car and get out, but before she could get out of the car, Mercer grabbed
her by the arm and side of the head and pulled her from the car. Mercer then slammed
her on the ground about seven times, causing her right cheek to hit the ground. On
cross, she later conceded that her face did not bleed and the photograph of her after the
incident revealed no marks.
       {¶32} Weston further testified that Mercer then "slammed [her] on the top of his
car and he started going down [her] pants searching [her];" that she was screaming to
                                                                                       -9-


Johnson who was still in the car; and Mercer threw her into the police car. She then saw
the officers "beating" Johnson and got out of the police car to protest the officers'
treatment of Johnson. She did not see Johnson fighting back, but conceded she did not
see the beginning of the struggle; she only started watching after Johnson was out of the
car and on the ground. When Mercer saw her get out of the police vehicle, he responded
by slamming her on the ground two more times and then kneed her in the back. She
looked up to see Marietta Wilson standing at her front door observing the incident, and it
appeared Wilson was attempting to record the event with her cell phone.
       {¶33} Finally, Weston asserted that the photograph of her after the incident where
she is smiling was not a happy picture but really a picture of her feeling humiliated and
embarrassed.
       {¶34} Marietta Wilson, who lived near to where the incident occurred, testified that
she heard a commotion outside and opened her front door to see what was happening.
She saw Mercer leading a handcuffed Weston to the police cruiser. Wilson heard
Mulligan politely ask Johnson to put down the phone and get out of the vehicle, and
Johnson asking why she needed to get out, protesting that she had done nothing wrong.
The passenger door then came open, although Wilson did not see how, and then she
saw Mercer return, grab Johnson, and hit her one time in the stomach; the officers did
not hit Johnson once she was on the ground.
       {¶35} Wilson further testified she saw Weston come out of the cruiser and start
yelling at the officers, protesting that Johnson was sick and not to treat her that way. In
response, Mercer cursed at Weston and told her to get back in the cruiser. At that point,
Wilson said she started trying to take pictures. She then saw Weston on the ground, but
did not see how she got there, and then saw Mercer put Weston back in the cruiser and
returned to Johnson, who was on the ground. During the incident she never saw either
woman attempt to fight with the officers. Wilson also observed Johnson start to walk
towards an ambulance, but officers turned her around and put her into a squad car.
       {¶36} On cross, Wilson testified that she never saw Mercer body-slam Weston
onto the cruiser, nor did she see him put his hands up Weston's shirt or down her pants,
which contradicted Weston's testimony. In fact, she said she never saw any violence
                                                                                                       - 10 -


towards Weston; and that when Mercer escorted Weston back into the police car, he did
so in a non-violent manner. She agreed that when initially asking Johnson to exit the car
and put down her phone, Mulligan did so politely. Further, Wilson conceded she did not
see the beginning of the incident between Johnson and Mulligan that led to Mercer
punching Johnson, nor did she observe who opened the door, or how Johnson got out of
the car. Wilson further testified on cross that Mulligan never struck Johnson, which
contradicted Johnson's testimony; she agreed that Johnson was resisting arrest.
        {¶37} A number of joint exhibits were admitted into evidence: Johnson's
outstanding warrant; a recording of Johnson's 911 call; photographs of the defendants
and the officers; and Weston's BMV record. In addition, admitted into evidence were:
Johnson's Rural Metro ambulance report; several photographs of Johnson, one depicting
the cut on her lip; and a photograph of Wilson's house showing her vantage point of the
incident. During closing arguments there were no objections to anything said by the
prosecutor.
        {¶38} After considering all the evidence, the jury found Weston guilty of
obstructing official business and driving under suspension. A mistrial was declared on the
                                                                             3
resisting arrest charge because the jury failed to reach a unanimous verdict. Following a
sentencing hearing, Weston was sentenced to, inter alia, 30 days for obstructing official
business and one day for driving under suspension, and granted a stay pending appeal.
                                       Vindictive Prosecution
        {¶39} Before we address the substance of this assignment of error, a glaring
misstatement in the record must be clarified, which requires us to invoke the principle of
judicial notice. Specifically, what date did Johnson and Weston file a civil rights action
against the officers and the City relative to the re-filed charges? While the latter date is
clear from the record, the former is not. As noted above with respect to the missing 911
tape, the appellant is responsible for the record on appeal. And as will be discussed below,
Johnson and Weston bear the burden of proof with respect to this claim.


3
 Johnson was convicted of two counts of assault, one against Mercer and one against Mulligan, obstructing
official business and resisting arrest. Johnson was sentenced to, inter alia, 30 days for obstructing official
business, 120 days for each assault count, and 60 day for resisting arrest, to be served consecutively, for an
aggregate jail term of 330 days.
                                                                                            - 11 -


       {¶40} As noted above, the joint motion filed by Weston and Johnson with the trial
court seeking to dismiss the new charges on the grounds of prosecutorial vindictiveness
was replete with typographical errors, which were repeated on appeal. Johnson represents
in her brief on appeal that "immediately prior to the charges being refiled, the Appellant had
initiated a civil rights action against the officers and the City of Youngstown." Similarly,
Weston's appellate brief asserts that "In the interim, Ms. Weston filed a suit for police
brutality under the Civil Rights Act." However, the precise dates are unclear and even the
State's briefs on appeal contain multiple typographical errors regarding the dates.
       {¶41} Thus we invoke the principle of judicial notice. Evid.R. 201 Judicial notice of
adjudicative facts, provides in pertinent part:

       (B) Kinds of facts. A judicially noticed fact must be one not subject to
       reasonable dispute in that it is either (1) generally known within the
       territorial jurisdiction of the trial court or (2) capable of accurate and ready
       determination by resort to sources whose accuracy cannot reasonably be
       questioned.
       (C) When discretionary.         A court may take judicial notice, whether
       requested or not.

       {¶42} This rule has been interpreted by the Ohio Supreme Court as permitting a
court to sua sponte take judicial notice of certain relevant facts. Disciplinary Counsel v.
Sargeant, 118 Ohio St. 3d 322, 2008-Ohio-2330, 889 N.E.2d 96, ¶22; Pankey v. Court of
Common Pleas, 7th Dist. No. 11 MA 29, 2011-Ohio-4258 (taking judicial notice of docket
entries of subsequent filings in a common pleas declaratory judgment action, which was
the subject of a mandamus action before the court of appeals). "A court may take judicial
notice of a document filed in another court 'not for the truth of the matters asserted in the
other litigation, but rather to establish the fact of such litigation and related filings.' " State
ex rel. Coles v. Granville, 116 Ohio St. 3d 231, 2007-Ohio-6057, 877 N.E.2d 968, ¶20
(internal citations omitted).
       {¶43} The record reveals that the incident occurred on March 30, 2011; the
original charges were filed on March 31, 2011; and the charges were re-filed on March
                                                                                    - 12 -


15, 2012. We take judicial notice from the following court docket entries: 1) the federal
civil rights action was filed in the Mahoning County Court of Common Pleas on March 29,
2012, in a case styled Desiree Johnson and Doretha Weston v. City of Youngstown,
Ohio, et. al., Case No. 12 CV 956; 2) the defendants filed a notice of removal to federal
court on May 8, 2012; and 3) the case was filed May 8, 2012 in the U.S. District Court for
the Northern District of Ohio, Eastern Division under Case No. 4:2012 CV 01137.
       {¶44} Thus, the §1983 action filed by Weston and Johnson against the City and
the officers was filed two weeks after the charges were re-filed against them.
       {¶45} In her first of two assignments of error, Weston asserts:
       {¶46} "The trial court erred in declining to dismiss this cause on grounds of
vindictive prosecution because the state failed to offer any evidence to rebut a
presumption of vindictiveness."
       {¶47} Weston asserts that the State re-filed charges against her in retaliation for
her filing a jury demand and a §1983 lawsuit, claiming the procedural history and
sequence of events suggest a reasonable likelihood of vindictiveness; thus creating a
presumption of vindictiveness which the State has failed to rebut. See Thigpen v.
Roberts, 468 U.S. 27, 30, 104 S. Ct. 2916, 82 L. Ed. 2d 23 (1984); Blackledge v. Perry, 417
U.S. 21, 27-28, 94 S. Ct. 2098, 40 L. Ed. 2d 628 (1974). Protection of criminal defendants
from vindictive prosecution is rooted in the Due Process Clause.           See Thigpen;
Blackledge.
       {¶48} As the §1983 action arising out of this incident was filed after she was re-
charged, Weston's argument is limited to the effect of her jury demand on the State's
decision to re-file the charges.
       {¶49} Although there are no cases from the Ohio Supreme Court or this court
discussing vindictive prosecution, the United States Supreme Court has held that where
the State brings additional or more serious charges that subject a defendant to an
increased punishment following the successful appeal of his conviction, a rebuttable
presumption of vindictive prosecution attaches. Thigpen; Blackledge.

       To punish a person because he has done what the law plainly allows him to
       do is a due process violation "of the most basic sort." Bordenkircher v.
                                                                                             - 13 -


       Hayes, 434 U.S. 357, 363, 98 S. Ct. 663, 668, 54 L. Ed. 2d 604. In a series of
       cases beginning with North Carolina v. Pearce [395 U.S. 711, 89 S. Ct.
2072, 23 L. Ed. 2d 656] and culminating in Bordenkircher v. Hayes, the
       Court has recognized this basic—and itself uncontroversial—principle. For
       while an individual certainly may be penalized for violating the law, he just
       as certainly may not be punished for exercising a protected statutory or
       constitutional right.

United States v. Goodwin, 457 U.S. 368, 372, 102 S. Ct. 2485, 2488, 73 L. Ed. 2d 74
(1982).
       {¶50} However, the Supreme Court specifically declined to extend the
presumption of vindictiveness to the pretrial context, Goodwin at 381, reasoning that "[a]
prosecutor should remain free before trial to exercise the broad discretion entrusted to
him to determine the extent of the societal interest in prosecution. An initial decision
should not freeze future conduct." Goodwin, 457 U.S. 368 at 382.

              In the course of preparing a case for trial, the prosecutor may
       uncover additional information that suggests a basis for further prosecution
       or he simply may come to realize that information possessed by the State
       has a broader significance. At this stage of the proceedings, the
       prosecutor's assessment of the proper extent of prosecution may not have
       crystallized. In contrast, once a trial begins-and certainly by the time a
       conviction has been obtained-it is much more likely that the State has
       discovered and assessed all of the information against an accused and has
       made a determination, on the basis of that information, of the extent to
       which he should be prosecuted. Thus, a change in the charging decision
       made after an initial trial is completed is much more likely to be improperly
       motivated than is a pretrial decision.
              In addition, a defendant before trial is expected to invoke procedural
       rights that inevitably impose some 'burden' on the prosecutor. Defense
       counsel routinely file pretrial motions[.] * * * It is unrealistic to assume that a
                                                                                          - 14 -


       prosecutor's probable response to such motions is to seek to penalize and
       to deter. The invocation of procedural rights is an integral part of the
       adversary process in which our criminal justice system operates.

Goodwin at 381.
       {¶51} In situations where no presumption of vindictiveness arises, "the burden lies
with the defendant to 'prove objectively that the prosecutor's charging decision was
motivated by a desire to punish him for doing something that the law plainly allowed him
to do.' " State v. Wilson, 47 Ohio App. 3d 136, 140, 547 N.E.2d 1185 (8th Dist.1988)
citing Goodwin. In other words, in such situations, generally the defendant must put forth
evidence of an actual vindictive motive by the prosecution. Id. In a later case the Eighth
District elaborated:

                As long as a prosecutor has probable cause to believe that an
       accused committed an offense, the decision whether or not to prosecute
       and on what charges is completely within the prosecutor's discretion. Thus,
       in a pretrial setting, a prosecutor is free to seek indictment on whatever
       charges the evidence can support, and no presumption of vindictiveness
       will attach if the defendant was clearly subject to those charges at the
       outset. Consequently, a pretrial decision altering the charges is less likely to
       be improperly motivated than a change in the charges made after an initial
       trial.


(Footnote citations omitted). State v. Semenchuk, 122 Ohio App. 3d 30, 38, 701 N.E.2d
19, 24 (8th Dist.1997), citing Goodwin and Wilson.
       {¶52} The case cited by Weston, State v. Bradley, 2d Dist. No. 06CA31, 2007-
Ohio-6583, is distinguishable because it involved re-indictment following a successful
appeal. Here, the charges were re-filed before trial commenced in these proceedings,
and further, before the §1983 action based upon the instant offenses was filed. Thus,
pursuant to Goodwin, no presumption of vindictiveness arises. Further, there is no
evidence of a vindictive motive by the prosecutor. To the contrary, those involved in the
                                                                                        - 15 -


decision to re-file charges all denied that there was any connection between the
defendants' exercise of a protected right and the re-filing of the charges, which at that
point in time was Weston's jury demand, and Weston failed to meet her burden of proof
and present evidence otherwise.
       {¶53} Consistent with the reasoning in Semenchuk, from the outset Weston was
subject to misdemeanor driving under suspension and resisting arrest charges, as there
was probable cause for both offenses.           Thus there can be no presumption of
vindictiveness for the charges re-filed against Weston on March 15, 2012, based upon
her demand for a jury trial. Accordingly, the trial court properly overruled Weston's motion
to dismiss for vindictive prosecution, and Weston's first assignment of error is meritless.
                               Plain Error in Closing Arguments
       {¶54} In her second and final assignment of error, Weston asserts:
       {¶55} "The trial court erred plainly in allowing a closing argument that maligned
Ms. Weston for bringing a civil rights action relative to her arrest."
       {¶56} Weston argues that certain comments made by the prosecutor during
closing arguments were improper and prejudicial so as to require a new trial. As Weston
concedes, because she failed to object to the alleged prosecutorial misconduct, she waives
all but plain error. State v. Kelley, 179 Ohio App. 3d 666, 2008-Ohio-6598, 903 N.E.2d 365,
¶83, citing State v. LaMar, 95 Ohio St. 3d 181, 2002-Ohio-2128, 767 N.E.2d 166, ¶126.
Thus, to "reverse her conviction, this court must be persuaded that the prosecutor's
statements were not only improper, but that [Weston] would not have been convicted but for
the improper comments." Kelley at ¶83, citing Crim.R. 52(B); State v. Fears, 86 Ohio St. 3d
329, 332, 715 N.E.2d 136 (1999).
       {¶57} As this court has explained:

       Parties have wide latitude in their closing statements, particularly "latitude
       as to what the evidence has shown and what inferences can be drawn from
       the evidence." State v. Diar, 120 Ohio St. 3d 460, 2008-Ohio-6266, 900
N.E.2d 565, at ¶ 213. A prosecutor may state his opinion if it is based on
       the evidence presented at trial. Id. A prosecutor may not state his personal
       belief regarding the credibility of a witness. State v. Jackson, 107 Ohio
                                                                                        - 16 -


       St.3d 53, 2005-Ohio-5981, 836 N.E.2d 1173, at ¶ 117. However, a
       prosecutor may comment upon the testimony of witnesses and suggest the
       conclusions to be drawn. State v. Hand, 107 Ohio St. 3d 378, 2006-Ohio-18,
       840 N.E.2d 151, at ¶ 116. A prosecutor may even point out a lack of
       credibility of a witness, if the record supports such a claim. See State v.
       Powell, 177 Ohio App. 3d 825, 2008-Ohio-4171, 896 N.E.2d 212, at ¶ 45.

State v. Wolff, 7th Dist. No. 07 MA 166, 2009-Ohio-7085, ¶13.
       {¶58} On the other hand, a prosecutor "may not make excessively emotional
arguments tending to inflame the jury's sensibilities." State v. Tibbetts, 92 Ohio St. 3d
146, 168, 749 N.E.2d 226 (2001). Prosecutors may not deliberately saturate trials with
emotion and a conviction based solely on the inflammation of fears and passions, rather
than proof of guilt. State v. Keenan, 66 Ohio St. 3d 402, 409, 613 N.E.2d 203 (1993).
       {¶59} Weston alleges that two statements made by the prosecutor constitute plain
error. First, during his initial closing statement, the prosecutor said:

       [T]hey want you to find them not guilty and they indicated they want to sue
       the officers and that's what this is about. They want to be able to sue the
       City, make some money, that's what this is about, that's what this case is
       about.

       {¶60} Later in the prosecutor's rebuttal he stated:

       [I]f you find them not guilty they are going to sue these officers. They are
       going to win a big lawsuit. Of course, they are going to have this. They have
       the burden. They would want this stuff so they can win millions of dollars.
       They are banking on you to find them not guilty so they can win millions of
       dollars. They want you to buy their story. That's what this is all about. They
       want you to be that gullible. No doctor, no emergency room doctor, Rural
       Metro ain't (sic) going to give them what they want because nobody is going
       to lose their license. That's what they want you to do is say not guilty, ha-
       ha, the jury believed us, now we can show this and we are going to sue
                                                                                       - 17 -


       them and look at this we got millions of dollars from the City of Youngstown.

       {¶61} In essence, the prosecutor was suggesting to jurors that they had a civic
duty to convict, which is improper. See e.g., State v. Hopkins, 7th Dist. No. 94 C.A. 103,
1996 WL 146099, *2 (Mar. 27, 1996) (concluding prosecutor's comments urging the jury
to convict because it was their civic duty to reduce crime in the community were improper,
but ultimately finding no prejudice.)
       {¶62} However, the prosecutor's comments in this case do not rise to the level of
plain error. We cannot conclude that but for the alleged errors, the outcome of the trial
would have been different. There is considerable evidence demonstrating Weston's guilt
on both counts.
       {¶63} With regard to driving under suspension, Y.C.O. 335.07(a) provides:

       No person whose driver's or commercial driver's license or permit or
       nonresident operating privilege has been suspended under any provision of
       the Ohio Revised Code, other than Ohio R.C. Chapter 4509, or under any
       applicable law in any other jurisdiction in which the person's license or
       permit was issued shall operate any motor vehicle upon the public roads
       and highways or upon any public or private property used by the public for
       purposes of vehicular travel or parking within this Municipality during the
       period of suspension unless the person is granted limited driving privileges
       and is operating the vehicle in accordance with the terms of the limited
       driving privileges.

       {¶64} BMV official Jones testified that Weston's license was suspended on the
day of the incident, and supporting documentation was admitted into evidence. There is
no dispute that Weston was driving that day; she herself admitted to it.
       {¶65} With regard to obstructing official business, R.C. 2921.31(A) provides: "No
person, without privilege to do so and with purpose to prevent, obstruct, or delay the
performance by a public official of any authorized act within the public official's official
capacity, shall do any act that hampers or impedes a public official in the performance of
                                                                                       - 18 -


the public official's lawful duties."
       {¶66} Mulligan testified that Weston was uncooperative in providing identification
and then refused to get out of the vehicle when Mercer asked her, instead, she grabbed
onto the steering wheel. Mercer then grabbed Weston's arm to extract her from the
vehicle and she continued to refuse to get out, locking herself tighter around the steering
wheel. Mercer then extracted Weston from the vehicle by pulling her out forcibly and that
after Mercer pulled Weston out of the vehicle, Weston went to the ground and started
flailing her arms for about 20 seconds to prevent being handcuffed.
       {¶67} Weston contests Mulligan's account, asserting that she was beaten severely
by Mercer without justification. However, her version of events is contradicted by lack of
any evidence of visible physical injury from the altercation. Weston conceded that a
photograph taken of her after the incident showed no bruising or other marks, despite her
testimony that she was slammed multiple times on the cruiser and ground.
       {¶68} Moreover, after being placed in the police cruiser, Weston attempted to
interfere with the officers while they were trying to subdue Johnson. Weston got out of
the cruiser to protest the officers' actions, which required Mercer to divert his attention
from Johnson, who was resisting arrest, and escort Weston back to the cruiser. This
subsequent conduct by Weston also constitutes obstructing official business. Accordingly,
Weston's second assignment of error is meritless.
                                        Conclusion
       {¶69} Both of Weston's assignments of error are meritless. A presumption of
vindictive prosecution was not established; the prosecutor exercised his discretion to file
misdemeanor driving under suspension and resisting arrest charges against Weston,
which she was subject to from the outset. And while some of the prosecutor's comments
during closing were improper, they did not rise to the level of plain error. Accordingly, the
judgment of the trial court is affirmed.
Donofrio, J., concurs.
Vukovich, J., concurs.